FILED
                            NOT FOR PUBLICATION                             JUN 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MANUEL MADRID,                                   No. 10-16343

              Plaintiff - Appellant,             D.C. No. 3:07-cv-08103-DGC

  v.
                                                 MEMORANDUM *
CONCHO ELEMENTARY SCHOOL
DISTRICT NO. 6 OF APACHE
COUNTY, an Arizona Political
subdivision; UNKNOWN PARTIES,
Named as John Does I -V; UNKNOWN
PARTIES, Concho Elementary School
District No. 6 of Apache County
Governing Board Members; CARL DYE;
CECILIA ROBERTS; TRACY
CANDELARIA, Concho Elementary
School District No. 6 of Apache County
Governing Board Members; ANGELA
MURPHY; JOHN REBELLO,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted June 14, 2011 **
                              San Francisco, California

Before: O’SCANNLAIN, FERNANDEZ, and BYBEE, Circuit Judges.

      Plaintiff-Appellant Dr. Manuel Madrid appeals the district court’s grant of

motion for summary judgment to Defendants-Appellees Concho Elementary

School District and its individual school board members (collectively, “Concho”).

Because the facts are familiar to the parties, we will not recite them here. Upon

consideration of the law, arguments, and record, we affirm.

      The district court did not abuse its discretion in deciding to construe

Madrid’s claim for injunctive and declaratory relief as part of his breach of

contract claim. See Am. Cas. Co. of Reading, Pa. v. Krieger, 181 F.3d 1113,

1117–18 (9th Cir. 1999) (reviewing for abuse of discretion “the district court’s

decisions regarding the propriety of hearing actions for declaratory relief”). First,

the Declaratory Judgment Act authorizes, but does not mandate, relief. Id. at 1118.

Second, when deciding whether to hear claims under the Declaratory Judgment

Act, district courts should “avoid needless determination of state law issues” and

“should avoid duplicative litigation.” Id. at 1118. Therefore, because Madrid’s

claim under the Declaratory Judgment Act requested only contract-related relief,


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
see Complaint at 5, the district court was within its discretion to read that claim as

part of Madrid’s breach of contract claim and to deny injunctive and declaratory

relief.

          Madrid’s claims for breach of contract also fail. Madrid failed to comply

with the Arizona state law requirement that he serve notice on each member of the

school board. See Ariz. Rev. Stat. § 12-821.01; Falcon ex rel. Sandoval v.

Maricopa Cnty., 212 P.3d 930, 933–34 (Ariz. 2006) (en banc); Batty v. Glendale

Union High Sch. Dist. No. 205, 212 P.3d 930, 933–34 (Ariz. Ct. App. 2009).

Therefore, his breach of contract claims are foreclosed. See Batty, 212 P.3d at 934

(affirming summary judgment to defendants because plaintiff failed to complete

service to the school board).

          Madrid’s claims that Concho violated Arizona’s open meeting law, Ariz.

Rev. Stat. § 38-431.01(A), are unsupported by evidence in the record. Madrid has

provided no evidence properly before the court that Concho took legal action

regarding his termination in violation of the open meeting law. Further, the district

court did not abuse its discretion in not considering Madrid’s argument that

Concho’s failure to hire defense counsel in an open meeting violated Ariz. Rev.

Stat. § 38-431.07. See Cal. Architectural Bldg. Prods., Inc. v. Franciscan

Ceramics, Inc., 818 F.2d 1466, 1472 (9th Cir. 1987).


                                             3
      Madrid’s claims about racial discrimination are also unsupported by any

evidence except his own affidavit. General allegations, bereft of any specific facts,

do not constitute evidence sufficient to support Madrid’s claims of racial

discrimination under 42 U.S.C. § 1981 or Title VII, 42 U.S.C. § 2000e-2(a)(1). See

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Brewster, 149 F.3d at 985.

      Finally, Madrid’s termination complied with the procedural due process

required to protect his property interest in his public employment. Due process

requires that a public employee slated to be terminated for cause receive “notice of

the charges against him, an explanation of the employer’s evidence, and an

opportunity to present his side of the story.” Cleveland Bd. of Educ. v. Loudermill,

470 U.S. 532, 546 (1985). Here, Madrid received written notice of the charges and

supporting evidence against him; he was advised of his right to request an

evidentiary hearing; and he requested but chose not to participate in the hearing.

Madrid presented no evidence that federal procedural due process requires more

than this. See id.; see also Brewster, 149 F.3d at 985. Because Madrid failed to

appeal the district court’s denial of his liberty interest claim, we do not review that

claim on appeal. See Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1024,

1033 (9th Cir. 2008).




                                           4
     For the foregoing reasons, we affirm the district court’s grant of summary

judgment to Concho.

     AFFIRMED.




                                        5